MANDATE
               Case 1:18-cv-05769-CM
                 Case                 Document
                       18-2145, Document         22 Filed2403988,
                                         42, 10/04/2018,  10/05/18Page1
                                                                    Pageof1 1of 1

                                                                                           N.Y.S.D. Case #
                                                                                           18-cv-5769(CM)
                              UNITED STATES COURT OF APPEALS
                                             for the
                                       SECOND CIRCUIT
                          ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 14th day of August, two thousand and eighteen,

     ____________________________________

     David Andrew Christenson,                                  ORDER
                                                                Docket Number: 18-2145
                  Plaintiff - Appellant,

     v.                                                               USDC SDNY
     Democratic National Committee, Republican National               DOCUMENT
     Committee, Donald J. Trump For President Inc.,                   ELECTRONICALLY FILED
     Democratic Party, Republican Party, President Donald J.          DOC #:   _________________
     Trump, Barack Hussein Obama, John Does, 1-999,                   DATE FILED: October 5, 2018
                                                                                  ______________
                Defendants - Appellees.
     _______________________________________

             A notice of appeal was filed on July 20, 2018. The filing fee of $505.00 was due to be
     paid to the district court by August 7, 2018. The case is deemed in default.

           Instructions for moving for in forma pauperis status are provided in the Court's instructions
     entitled "How to Appeal a Civil Case in the United States Court of Appeals for the Second
     Circuit". The manual and the forms required to file the motion are enclosed with this order. They
     are also available on the Court's website www.ca2.uscourts.gov.

          IT IS HEREBY ORDERED that the appeal is dismissed effective September 4, 2018 unless
     by that date appellant either pays the fee in full, moves for in forma pauperis status in district
     court or, if district court has denied in forma pauperis status, moves in this Court for in forma
     pauperis status. If appellant has filed the motion in district court and the motion is pending,
     appellant must so advise this Court in writing by the same date.

                                                           For The Court:
                                                           Catherine O'Hagan Wolfe,
                                                           Clerk of Court




MANDATE ISSUED ON 10/04/2018
